Citation Nr: 0200712	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  01-03 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back condition 
secondary to a service-connected foot condition.

2.  Entitlement to service connection for a nervous condition 
secondary to a service-connected foot condition and allergic 
vasomotor rhinitis.

3.  Entitlement to an increased rating for bilateral flat 
feet with claw toes, currently evaluated as 30 percent 
disabling.

4.  Entitlement to an increased rating for allergic vasomotor 
rhinitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
February 1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefits sought. 

The Board notes that the veteran claimed entitlement to 
service connection for hallux valgus of the right foot in 
February 2000, which claim was granted pursuant to an August 
2001 rating with a separate 10 percent evaluation assigned.  
The record does not show that a notice of disagreement was 
received to initiate an appeal on the issue.  Accordingly, 
that issue is not in appellate status.  38 C.F.R. § 20.201, 
20.302 (2001).

The claim of entitlement to service connection for a nervous 
condition as secondary to service connected foot and allergic 
conditions will be addressed in the remand portion of the 
case.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  The veteran's current back condition is not proximately 
due to or aggravated by a service-connected foot disability.

3.  The record does not contain evidence approximating 
pronounced flatfoot symptomatology. 

4.  There is no evidence of polyps to warrant a higher rating 
based on the allergic vasomotor rhinitis symptoms.


CONCLUSIONS OF LAW

1.  A back condition is not proximately due to or aggravated 
by a service connected disease or disability.  38 U.S.C.A. §§ 
1131 (West 1991); 38 C.F.R. § 3.310(a) (2001); Allen v. 
Brown, 7 Vet. App. 439,448 (1995).  

2.  An evaluation in excess of 30 percent for bilateral 
flatfeet with claw toes is not warranted.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991 & Supp. 2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) [to be codified at 38 U.S.C.A. § 
5103A]; 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5276 
(2001).

3.  An evaluation in excess of 10 percent for allergic 
vasomotor rhinitis is not warranted.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 2001); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) [to be codified at 38 U.S.C.A. § 5103A]; 38 
C.F.R. §§ 3.321(b)(1), 4.97, Diagnostic Code 6522 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the  
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107).  Consequently, the VA is obligated to assist 
a claimant in the development of his/her claim, unless there 
is no reasonable possibility that such assistance will aid in 
substantiating the claim.  See also VCAA, Pub. L. No. 106- 
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified  
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statue 
also amplified and defined the duty to assist.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

To the extent that claims are adjudicated below, it appears 
that the duty to assist has been satisfied.  All treatment 
records identified by the veteran have either been obtained 
by the RO or submitted by the claimant.  Additionally, the 
appellant has been provided with several recent VA medical 
examinations and notice of the requirements necessary to 
substantiate the claim have been provided in the Statements 
of the Case and other development letters of record. 

Service Connection

The veteran claims entitlement to service connection for a 
back condition on the theory that her present back condition 
is secondary to service connected foot disabilities.  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The Board must assess the credibility and weight of evidence 
to determine its probative value, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Moreover, the Board may not base a decision on its own 
unsubstantiated medical conclusions, but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The evaluation of credibility and weight applies to 
the medical evidence before the Board.  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  

It also bears emphasis that lay opinion as to medical 
matters, no matter how sincere, is without probative value 
because lay persons are not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

The veteran is service connected for foot disabilities.  She 
has also been shown to have chronic low back pain as well as 
some pathological process demonstrated on X-ray.  However, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection as 
secondary to her service-connected disabilities because there 
is no evidence, as opposed to lay assertion, reflecting that 
the claimed conditions are related to her service-connected 
foot disabilities.

The veteran was afforded a series of VA examinations in 
December 1999 and May/June 2001.  Outpatient treatment 
records are also of record and have been examined.  X-rays of 
her spine reflect, at most, a moderate scoliosis along with a 
mild narrowing involving L5-S1.  The examiner, after 
comprehensive examination in 1999, offered the opinion that 
there was no relationship between her back complaints and her 
service-connected foot disability; in June 2001, another VA 
physician concurred with that assessment.  The stated absence 
of any relationship between the back and foot disorders is 
sufficient to enable the further conclusion that the back 
condition was neither caused nor aggravated by the foot 
conditions.

Applying the pertinent legal criteria to the facts in this 
case, the veteran has not provided any credible medical 
evidence that would etiologically link her back with her 
service-connected foot conditions.  The veteran has only 
offered lay opinion concerning these matters.  Mere lay 
contentions, without supporting medical evidence, are not 
sufficient to allow this claim.  Moreover, the medical 
opinions that are of record, as noted above, do not link a 
current back disability to the service-connected 
disabilities.  Thus, the claim for service connection for a 
back condition is denied because the record does not 
demonstrate that her back disorders are related to her 
service connected disabilities.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Increased Ratings

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Bilateral Flat Feet

Under Diagnostic Code 5276, an evaluation of 30 percent for 
bilateral acquired flatfoot (pes planus) is warranted where 
symptoms are severe and there is objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  38 C.F.R. § 4.71, Diagnostic 
Code 5276 (2001).  To merit an evaluation of 50 percent 
bilaterally for acquired flatfoot, which is the maximum 
rating available, the veteran must present evidence of 
pronounced symptomatology that includes extreme tenderness of 
the plantar surfaces of the feet, severe spasms of the tendo 
achillis on manipulation, or displacement not improved by 
orthopedic shoes or appliances.

The veteran was afforded a VA foot examination in December 
1999.  There were calluses on the proximal interphalangeal 
joints of the second through 5th toes and flexible hammer 
toes.  Plantar arches were reported as mildly low and without 
obvious flat feet.  Range of motion in ankle dorsiflexion was 
20 degrees, plantarflexion was to 45 degrees, inversion was 
to 30 degrees and eversion was to 10 degrees.  There was no 
swelling or tenderness or instability.  There were no plantar 
calluses or warts.  There were no vascular skin changes noted 
and peripheral pulses were intact.  The examiner reported the 
absence of loss of coordination or weakness or loss of 
balance.  The examiner conceded that during acute 
exacerbations, there may be limitation of range of motion and 
functional capacity, the degree of which could not be 
determined with any degree of medical certainty.  

During the most recent VA examination in June 2001, see 
Francisco at 55, the examiner reported that he did not 
consider the veteran's flat feet to be severe.  He reported 
Grade 1 pes planus with mild bilateral hallux valgus 
deformity.  

The record does not demonstrate or approximate the pronounced 
symptomatology contemplated by the next higher evaluation.  
In fact, the findings and symptomatology evident at the two 
examinations afforded the veteran demonstrate that the 
disability is at the lower boundary of the assigned 
evaluation level, and the assigned rating spans even more 
extensive symptomatology than is involved here.  Accordingly, 
the Board regards the assigned rating as adequate to also 
embrace the veteran's exacerbations, pain and any limitation 
of motion involved here.  38 C.F.R. §§ 4.40 and 4.55; see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Allergic Vasomotor Rhinitis

Under 38 C.F.R. § 4.97, DC 6522, allergic or vasomotor 
rhinitis without polyps, but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side warrants a 10 percent rating.  
Allergic or vasomotor rhinitis with polyps warrants a 30 
percent rating.  38 C.F.R. § 4.97, Diagnostic Code 6522 
(2001).

The veteran was afforded a VA examination in December 1999.  
She reported complaints of persistent drainage.  On physical 
examination, she was afebrile; her nasal membranes were 
erythematous and red with drainage both anteriorly and 
posteriorly.  There was some tenderness to palpation over the 
sinuses.  Nasal septum was without deviation of obstruction.  
Diagnostic impression was allergic rhinitis with history of 
recurrent sinusitis.  

The veteran was afforded another VA examination in June 2001.  
On physical examination, the examiner commented that she was 
not particularly congested.  There was crusting.  No polyps 
were observed.  There was a zero percent obstruction at that 
time.  Palpation did not result in significant tenderness.  

Clearly, the record does not demonstrate or approximate the 
pronounced symptomatology contemplated by the next higher 
evaluation.  In fact, the symptomatology evident at the two 
examinations afforded the veteran demonstrate that the 
disability is at the lower boundary of the assigned 
evaluation level and that the assigned rating spans even more 
extensive symptomatology than is involved here.

Conclusion 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

There is no competent evidence of record which indicates that 
the veteran's service-connected disabilities have caused 
marked interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to service connection for a back condition is 
denied. 

Entitlement to increased evaluation for bilateral flat feet 
with claw toes is denied. 

Entitlement to increased evaluation for allergic vasomotor 
rhinitis is denied. 


REMAND

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097- 
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A); 
see also new regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159), promulgated pursuant to the enabling statute.  

Assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection is warranted when a nonservice-
connected condition is caused or aggravated by a service 
connected disability.  When a nonservice-connected disability 
is proximately due to or the result of a service-connected 
condition, such veteran will be compensated for the degree 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). 

A May 2001 mental disorders examination was afforded.  The 
veteran reported her back hurting as well as stresses at 
work.  She also reported that she had put on 3-5 pounds per 
year for the past 15 years.  The examiner concluded the 
veteran had a depressive disorder, atypical, not otherwise 
specified.  It was also reported that "[t]he depression, in 
the opinion of this examiner, is exaggerating her experience 
and report of pain rather than pain being the cause of her 
depression.  She is focusing on pain, which has a potential 
financial gain, and is not giving attention to occupational 
or personal stress."  The Board additionally notes that the 
examiner understood that the question he was to answer was 
whether the veteran's nervous condition was "related" to 
her flatfeet.  The examiner also noted the veteran's 
statement claiming that her mental disorder was secondary to 
her service-connected foot and allergic conditions.  
(Emphasis added).

After a careful review of the record, the Board considers 
that the central question is whether the whether the 
veteran's mental disorder was caused or aggravated by her 
service-connected foot and/or allergic disabilities.  The 
record is does not clearly reflect an answer to that 
question, however.  The examination report appears place most 
of the responsibility for her mental disorder on causes 
unrelated to her service connected disabilities.  Therefore, 
the report is not really responsive.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the appellant 
to develop the facts pertinent to the claim.  38 C.F.R. § 4.2 
(2001) (if the examination report does not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes); Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  Accordingly, the issue 
must be returned for additional development of medical 
evidence.

The appellant is hereby notified that it is her 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2001).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development: 

1.  The claims file should be referred to 
the same VA examiner who conducted the 
May 2001 mental disorders examination (if 
unavailable the claims folder should be 
forwarded to a VA psychiatrist or other 
appropriate specialist).  

The examiner is requested to review the 
claims folder, including any clinical and 
rehabilitation records.  Based on this 
review, the examiner is requested to 
offer an opinion as to whether it is as 
least as likely as not that the veteran's 
mental disorder was proximately due to or 
caused by or aggravated by the service 
connected foot condition and/or allergic 
vasomotor rhinitis condition.  

If the examiner is unable to render an 
opinion, the examiner should so state.  
Any additional tests or examinations 
deemed necessary should be accomplished.  
If the physician believes that another 
examination is warranted the veteran 
should be scheduled for an examination.  
The complete rationale for all opinions 
expressed must be provided.  All reports 
should be typed.

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above as well as any additional 
development warranted pursuant to the 
Veterans Claims Assistance Act of 2000, 
the RO should review the expanded record.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for a nervous condition as 
secondary to service-connected 
disabilities.  If the determination 
remains adverse to the veteran, she and 
her representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until notified by the RO.   
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 



